DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
2.	Claims 3-5, 7-15 and 17-20 are allowed.
The following is an examiner’s statement for reasons for allowance:
As per claim 7, the prior art, whether considered alone or in combination, fail to teach or suggest the specific technical features of the claimed invention as a whole. Specifically, wherein the pull-down circuit comprises a first transistor and a second transistor, a gate electrode of the first transistor being configured to be connected to the pull-down node, a first pole of the first transistor being configured to be connected to the pull-up node, and a second pole of the first transistor being configured to be connected to a first voltage terminal to receive a first voltage, a gate electrode of the second transistor being configured to be connected to the pull-down node, a first pole of the second transistor being configured to be connected to the output terminal, and a second pole of the second transistor being configured to be connected to the first voltage terminal to receive the first voltage, and the opening overlapping with the first transistor and the second transistor in the direction perpendicular to the second surface of the base substrate to allow light to irradiate at least active layers of the first transistor and the second transistor, in the context of reducing the deterioration problem due to threshold voltage drift of the thin film transistor under a positive/negative stress for a long time and to improve the reliability of products as a whole in the manner claimed, is not sufficiently taught or suggested in the prior art.
Independent claims 13 and 15 each recites specific details from claim 7 and are therefore allowable for the same reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNA P. NEUPANE whose telephone number is (571)270-7291.  The examiner can normally be reached on Monday - Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571)272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISHNA P NEUPANE/Examiner, Art Unit 2693